DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0384614), hereinafter Lee.

 	Regarding claim 1 Lee discloses an antenna device (Fig. 1, at 100) comprising: a housing (Fig. 1, at 110 and 170) comprising: a front shell (Fig. 1, at 110); a rear shell (Fig. 1, at 170); and a metal bracket (Fig. 1, at 130 and Fig. 11, at 1130) disposed between the front shell and the rear shell, and the metal bracket is connected to a periphery of the front shell and the rear shell to collectively form an accommodation space (Fig. 1, at 130), wherein the metal bracket includes a first frame portion (Fig. 11, at 1135), a second frame portion (Fig. 11, at 1132), and an opening (Fig. 11, at 1134) which is defined between the first and second frame portions; and a printed antenna (Fig. 11, at 1133) is disposed in the housing and between the first and second frame portions, and the opening exposes at least a portion of the printed antenna (Fig. 11, at 1134 exposes antenna 1133).
 	Lee does not explicitly disclose in one embodiment where the front and rear covers are made of glass.
	Lee discloses in an embodiment a front glass shell (paragraph 0033 “may be at least partially formed of a glass”) and a rear glass shell (paragraph 0033 “coated or colored glass”).  
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna device disclosed by Lee in accordance with the teaching of Lee regarding glass shells in order to protect internal components of the electronic device from external environments (moisture or impact) (Lee, paragraph 0033).


    PNG
    media_image1.png
    497
    905
    media_image1.png
    Greyscale



Regarding claim 2 Lee further discloses the antenna device of claim 1, wherein the metal bracket further includes a metal board (Fig. 11 ,at 1131), the first and second frame portions are connected to a periphery of the metal board, and the metal board and the first frame portion carry the printed antenna (Fig. 11, at 1131, 1133, and 1135).

Regarding claim 5 Lee further discloses the antenna device of claim 1, wherein the opening is substantially L-shaped (Fig. 11, at 1133).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Samford et al., (US 2013/0335275), hereinafter Samford.

	Regarding claim 4 Lee does not explicitly disclose the antenna device of claim 1 further comprising a plastic cap, wherein the plastic cap is disposed among the front glass shell, the rear glass shell, and the metal bracket, the plastic cap is filled into the opening.
 	Samford discloses a plastic cap, wherein the plastic cap is disposed among the front shell, the rear shell, and the metal bracket, the plastic cap is filled into the opening (paragraph 0027).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna device disclosed by Lee in accordance with the teaching of Samford regarding plastic caps in order for the electronic device to accommodate antenna signals (Samford, paragraph 0027).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Ma et al., (US 2021/0400831), hereinafter Ma.

	Regarding claim 10 Lee does not disclose the antenna device of claim 1, wherein the front glass shell and the rear glass shell comprise high alumina glass.
	Ma discloses using high alumina glass as a cover shell (paragraph 0031).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna device disclosed by Lee in accordance with the teaching of Ma regarding high alumina glass such that the strength of the inorganic back case is high to better meet the needs of use, the service life is longer, and the signal transmission rate is higher (Ma, paragraph 0031).


Allowable Subject Matter
Claims 3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 3, patentability exists, at least in part, with the claimed features of wherein the opening comprises a first opening portion and a second opening portion which communicates with the first opening portion, the first opening portion is between the first and second frame portions, and the second opening portion is between the first frame portion and the metal board.  
 	Lee, Samford, and Ma are all cited as teaching some elements of the claimed invention including a housing, a front glass shell, a rear glass shell, a metal bracket, an opening, and a printed antenna.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 6, patentability exists, at least in part, with the claimed features of wherein the printed antenna comprises a circuit board and a first radiating component, a second radiating component, and an isolating component which are printed on the circuit board, the opening exposes at least one of the first and second radiating components.  
 	Lee, Samford, and Ma are all cited as teaching some elements of the claimed invention including a housing, a front glass shell, a rear glass shell, a metal bracket, an opening, and a printed antenna.

 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845